In a *459claim to recover damages for wrongful death and personal injuries, the claimant appeals from an order of the Court of Claims (McCabe, J.), dated February 24, 1989, which, inter alia, denied her motion to compel the defendants to produce documents pursuant to two notices of discovery and inspection.
Ordered that the appeal is dismissed, without costs or disbursements.
Subsequent to the perfection of this appeal, a final judgment in this action was entered in favor of the defendants. Accordingly, this appeal must be dismissed (see, Matter of Aho, 39 NY2d 241, 248). Thompson, J. P., Lawrence, Fiber and Ritter, JJ., concur.